Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-5, 21-35 are subject to examination.  
Claims 6-20 are cancelled.  

Note: Regarding claim 1, applicant’s specification contains, [00112] “Computer-readable storage media” refer to media and/or devices that enable persistent storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Computer-readable storage media do not include signals per se. The computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data. Examples of computer-readable storage media may include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, hard disks, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or other storage device, tangible media, or article of manufacture suitable to store the desired information and which may be accessed by a computer.

Specification
Amendment to the specification, paragraph [0001], dated 10/18/21 is acknowledged. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 22, 24, 29, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia 2013/0014136 in view of Courage et al., 20150121462 and Desai et al., 2014/0095874.
Referring to claim(s) 1, 22, 29, Bhatia discloses a system one or more processors; and memory having stored thereon computer-executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising: one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device, cause the computing device to perform operations comprising: communicating user credentials from a client device to a first content resource as part of authentication with the first content resource for access to online content (authentication using user credentials for accessing sites having webpages, para 184, 185); receiving an access token and a first instance of the online content in response to a successful authentication with the first content resource (authentication/access token for subsequent requests to 
Bhatia does not disclose, which is well-known in the art, which Courage discloses responsive to a user credential request from the second content resource (granting access to a same account to another website/app/party in a cloud based network/ online content such as account, para 8) that is associated with the subsequent request for the second instance of the same online content (the access token enabling to cloud based network/ online content such as account for repeated/subsequent access to web based online content such as user account (same) information, a second instance (second app/website/party access for the same web based online content such as user account, para 8, 56), the second content resource being separate from the first content resource (cloud based network/ online content such as account having multiple app that use the same access token for access to same cloud based online content such as account, para 8, 56). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known access to a same resource / online content that is supported by cloud based network. The well-known access token would be used for repeated access / subsequent access to the resource / online content. This would avoid a user to provide credentials over and over again to different entities such as websites or webpages for accessing the same resource / online content such as a user bank account, para 8, 56. 
Bhatia and Courage do not disclose, which is well-known in the art, which Desai discloses from the second content resource (using same access token among instances of same integrated salesforce platform with 

Referring to claims 3, 24, 31, Courage discloses wherein using the access token subsequently to authenticate with the second content resource causes the client device to authenticate with the second content resource independent of a user input of user credentials (authentication without user input of credentials, para 29).

Claim(s) 2, 23, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, Courage, Desai and Shimakawa 2015/0101032.
Referring to claims 2, 23, 30, Bhatia, Desai and Courage do not disclose, which is well-known in the art, which Shimakawa discloses wherein the client device has not previously authenticated with the second content resource (without authentication process using the access token by the device that did not authenticate with the resource, para 11, 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known access to a same resource / .

Claim(s) 4, 5, 25, 26, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, Desai, Courage and Cha et al., 2013/0080769.
Referring to claims 4, 25, 32, Bhatia, Desai and Courage disclose wherein the subsequent request occurs in response to an access by the client device from the first content resource to the second content resource (Courage 29, Bhatia 184, 185). Bhatia and Courage do not disclose, which is well-known in the art, which Cha discloses a redirect of the client device (para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known redirecting of the client device. For load balancing and/or to better utilize the online resources a client would be redirected to another resource that can provide same service. The well-known access token would be used for repeated access / subsequent access to the resource / online content. This would avoid a user to provide credentials to another entity such as websites or webpages for accessing the same resource / online content even if the client was redirected, para 59.

Referring to claims 5, 26, 33, Cha discloses wherein the redirect occurs independent of user input (para 59).

Claim(s) 21, 27, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, Courage, Desai and Hardin et al., 2015/0039444.
Referring to claims 21, 27, 34, Bhatia, Desai and Courage do not disclose, which is well-known in the art, which Hardin discloses ascertaining that the access token is one of expired or revoked; and causing, in response to said ascertaining, the access token to be refreshed (e.g., an expiry parameter, value, or date, for example the duration the access token remains valid before expiring or a date/time upon which after the access token will become invalid; a refresh token that can be used to obtain a new access token if/when the access token becomes invalid or expires, para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known refresh token after the access token expires. The well-known access token / refreshed token would be used for repeated access / subsequent access to the resource / online content. This would avoid a user to provide credentials to another entity such as websites or webpages for accessing the same resource / online content even, para 57.

Claim(s) 28, 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia, Desai, Courage, Hardin et al., 20150039444 and Srinivasan et al., 20130086645.
Referring to claims 28, 35, Bhatia, Desai and Courage do not disclose, which is well-known in the art, which Hardin discloses ascertaining that the access token is one of expired or revoked; and causing, in response to said ascertaining, the access token to be refreshed (e.g., an expiry parameter, value, or date, for example the duration the access token remains valid before expiring or a date/time upon which after the access token will become invalid; a refresh token that can be used to obtain a new access token if/when the access token becomes invalid or expires, para 57). Therefore, it would have .

Response to Arguments
Applicant's arguments filed 10/18/21, pages 10-24 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-5, 21-35 is maintained. 
Regarding applicant’s concern for the amended limitations of claim 1, the rejections are updated accordingly.  Bhatia discloses a system one or more processors; and memory having stored thereon computer-executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising: one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device, cause the 
Bhatia does not disclose, which is well-known in the art, which Courage discloses responsive to a user credential request from the second content resource (granting access to a same account to another website/app/party in a cloud based network/ online content such as account, para 8) that is associated with the subsequent request for the second instance of the same online content (the access token enabling to cloud based network/ online content such as account for repeated/subsequent access to web based online content such as user account (same) information, a second instance (second app/website/party access for the same web based online content such as user account, para 8, 56), the second content resource being separate from the first content resource (cloud based network/ online content such as account having multiple app that use the same access token for access to same cloud based online content such as account, para 8, 56). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known access to a same resource / online content that is supported by cloud based network. The well-known access token would be used for repeated access / subsequent access to the resource / online content. This would avoid a user to provide 
Bhatia and Courage do not disclose, which is well-known in the art, which Desai discloses from the second content resource (using same access token among instances of same integrated salesforce platform with one Chatter application content resource and second fedex shipping content resource, para 47, 74, claim 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bhatia to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well-known access to multiple resources that is supported by the network. The well-known access token would be used for repeated access / subsequent access to the resources. This would avoid a user to provide credentials over and over again for accessing different resources while using Chatter application or accessing the Fedex shipping content resource, para 47, 74, claim 7


Conclusion
Mere amendments to overcome the rejections, i.e., the second content resource, is well-known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/HARESH N PATEL/Primary Examiner, Art Unit 2496